 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6     KELLY HARRIS, individually and on
       behalf of all others similarly situated,
 7
                             Plaintiff,
 8                                                      C20-257 TSZ
           v.
 9                                                      MINUTE ORDER
       GENERAL MOTORS LLC,
10
                             Defendant.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13       (1)  The parties’ stipulated motion for extension of time, docket no. 10, is
     GRANTED as follows:
14
                (a)  The deadline for defendant to file a responsive pleading or motion is
15          EXTENDED to Thursday, June 25, 2020; and

16                 (b)    The deadline for the parties to exchange initial disclosures and file a
            Joint Status Report is EXTENDED to Friday, July 3, 2020.
17
            (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 3rd day of April, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
